DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan-Jansen et al. (US 2012/0010483 A1) in view of Grant (US 2016/0073949 A1).
Regarding claim 1, Mahadevan-Jansen et al. (‘483) teach a parathyroid sensing system (see [0077]) comprising: a modulator for generating a modulation signal having a predetermined frequency (see [0068]-[0071], [0075]; and Fig. 3E); a lock-in amplifier and a light source which receive information on the modulation signal (see [0068]-[0071], [0075]; and Fig. 3E); an excitation filter for transmitting, among light emitted from the light source, only excitation light that excites parathyroid glands (see [0068]-[0071], [0075]; and Fig. 3E); an emission filter connected to a probe and selectively transmitting only fluorescence emitted from the parathyroid glands (see [0068]-[0071], [0075]; and Fig. 3E); and a near-infrared sensor for sensing the autofluorescence that has passed through the emission filter, and converting the sensed autofluorescence into an electric signal (see [0077]). Mahadevan-Jansen et al. fail to explicitly outputting the electric signal to a speaker. However, Grant (‘949) from the same field of endeavor do teach a speaker for generating an alarm through the electric signal (see [0011], [0054]). It would be obvious to one of ordinary skill in the art to provide a practitioner with a real-time auditory alert for increased patient safety.
Regarding claim 2, Mahadevan-Jansen et al. (‘483) in view of Grant (‘949) teach the parathyroid sensing system of claim 1, wherein the light source includes a controller modulating an intensity of the light source based on the received modulation signal information (see Mahadevan-Jansen et al. [0068]-[0071], [0075], [0077]).
Regarding claim 3, Mahadevan-Jansen et al. (‘483) in view of Grant (‘949) teach the parathyroid sensing system of claim 1, wherein the near-infrared sensor is a PMT or APD (see Mahadevan-Jansen et al. [0068]-[0071], [0075]; and Fig. 3E). 
Regarding claim 4, Mahadevan-Jansen et al. (‘483) in view of Grant (‘949) teach the parathyroid sensing system of claim 1, wherein the lock-in amplifier receives the electric signal from the near-infrared sensor and generates a signal without noise based on the modulation signal information received from the modulator (see Mahadevan-Jansen et al. [0068]-[0071], [0075], [0077]). 
Regarding claim 5, Mahadevan-Jansen et al. (‘483) in view of Grant (‘949) teach the parathyroid sensing system of claim 1, further comprising: a micro-controller converting the electric signal into an electric signal which may be recognized by the speaker (see Grant [0011], [0054]).
Regarding claim 6, Mahadevan-Jansen et al. (‘483) in view of Grant (‘949) teach the parathyroid sensing system of claim 1, wherein the emission filter is connected to a first optical fiber and the excitation filter is connected to a second optical fiber and both are integrated in one probe (see Mahadevan-Jansen et al. [0069]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793